Citation Nr: 0002686	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1970 to December 
1972.

In March 1986, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disability, 
including PTSD.  In August 1989, the Board denied service 
connection for a psychiatric disability and determined that a 
new factual basis had not been established for granting 
service connection for a psychiatric disability.  The August 
1989 Board decision noted that PTSD related to incidents in 
Vietnam had been diagnosed, but that service documents showed 
the veteran did not have Vietnam service.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal comes to 
the Board from a February 1996 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for this disorder.



FINDINGS OF FACT

1.  In August 1989, the Board denied service connection for a 
psychiatric disability and found that the veteran's PTSD due 
to incidents in Vietnam was not supported by the evidence 
because service documents showed he did not serve in Vietnam.

2.  Evidence received subsequent to the August 1989 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.

3.  The veteran has not submitted competent (medical) 
evidence linking his PTSD to a beating in service or his 
alleged inservice stressor.


CONCLUSIONS OF LAW

1.  The August 1989 Board decision, denying service 
connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7104 previously 4003 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 previously 19.104 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1999).

3.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The August 1989 Board decision denied service connection for 
a psychiatric disability and noted that a diagnosis of PTSD 
related to incidents of Vietnam was not supported by the 
evidence because service documents showed he did not serve in 
Vietnam.  A decision of the Board is final with the exception 
that a claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 previously 
4003; 38 C.F.R. §§ 3.160(d), 20.1100 previously 19.104.  The 
question now presented is whether new and material evidence 
has been submitted since the Board's adverse August 1989 
decision, denying service connection for a psychiatric 
disability, to permit reopening of the claim for service 
connection for PTSD.  38 C.F.R. 3.156(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether it shows the 
presence of an acquired psychiatric disability in service, 
the presence of a psychosis to a compensable degree within 
the first post-service year or shows that a current 
psychiatric condition is causally related to an incident of 
service or to the service-connected low back disability).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

Service documents show that the veteran did not have service 
in Vietnam.  Nor do these records show that he is a combat 
veteran.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application.

The evidence of record in August 1989 consisted of statements 
from the veteran to the effect that he had PTSD due to 
incidents in Vietnam and statements from an acquaintance of 
the veteran to the effect that he had mental problems.  VA 
and service medical records were also of record.  The service 
medical records showed that he was seen for acute psychiatric 
symptoms in service and did not contain sufficient clinical 
findings to demonstrate the presence of an acquired 
psychiatric disability.  The VA medical records showed the 
presence of a chronic acquired psychiatric disability, 
variously classified to include PTSD and a psychosis, many 
years after service.  These records did not related the 
veteran's psychiatric conditions to an incident of service 
except for the PTSD that was related to incidents in Vietnam 
based on history reported by the veteran.

Since the August 1989 Board decision, additional statements 
and testimony from the veteran were received to the effect 
that he had PTSD due to a severe beating by 2 black men in 
service that nearly killed him, and VA medical records of his 
treatment in the 1990's that show PTSD.  The medical records 
are redundant of evidence of record in August 1989 and not 
new.  38 C.F.R. § 3.156(a).  The statements concerning a 
beating in service, however, are new and of such significance 
that they should be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.  Hodge, 
155 F. 3d 1356.  Hence, the Board finds that there is new and 
material evidence to reopen the claim for service connection 
for PTSD.

The threshold question now to be answered is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD; that is, evidence which shows 
that this claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

A review of the evidence in the veteran's claims folders 
shows that service connection is in effect for duodenal 
ulcer, rated 20 percent; and right ear hearing loss, rated 
10 percent.  There is no medical evidence relating the 
veteran's PTSD to a service-connected disability.  Hence, 
there is no plausible claim for service connection for PTSD 
on a secondary basis.  Caluza, 7 Vet. App. 498.

The medical records do not link the veteran's PTSD to a 
beating in service.  A claim is not well grounded where there 
is no medical evidence linking the veteran's claimed 
disability to an incident of service.  Caluza, 7 Vet. App. 
498.  While the medical records link the veteran's PTSD to 
incidents in Vietnam, service documents show that he did not 
serve in Vietnam.  The veteran's lay statements are 
insufficient to link his PTSD to a beating in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his 
claim for service is not plausible, and it is denied as not 
well grounded.  As the claim is not well grounded it 
necessarily fails on the merits, and he is not prejudiced by 
the Board's initial consideration of this matter without a 
prior remand to the RO for consideration of it.  Black v. 
Brown, 10 Vet. App. 279 (1997).

The veteran's statements and testimony to the effect that he 
was nearly beaten to death by 2 black men while in service is 
new and material evidence, but there is no credible evidence 
to show that this incident actually occurred.  38 C.F.R. 
§ 3.304(f).  The service medical records do not show that the 
veteran was treated for medical problems due to a beating and 
these records do not otherwise indicate that the veteran was 
beaten.  The veteran is advised that he may reopen his claim 
for service connection for PTSD at any time by notifying the 
RO of such an intention and submitting new and material 
evidence linking his PTSD to an incident of service that is 
supported by credible evidence.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted; the claim for service connection for PTSD is 
denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

